United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Springfield, MA, Employer
)
___________________________________________ )
K.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1826
Issued: April 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2008 appellant filed a timely appeal of a February 28, 2008 decision of the
Office of Workers’ Compensation Programs’ hearing representative. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d) (2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied authorization for posterior
decompression at L3-4 and L4-5 posterior fusion at L1 through S1 and anterior fusion at L4-5,
L5 and S1 surgery.
FACTUAL HISTORY
The Office accepted that appellant, then a 43-year-old building equipment mechanic,
sustained a lower back lumbar strain as a result of an employment incident on August 22, 2001.
Appellant did not initially stop work.1 The Office also accepted his claim for displacement of
lumbar intervertebral disc without myelopathy, aggravation of lumbar spinal stenosis,
degeneration of lumbar or lumbosacral intervertebral disc and unspecified pain disorders of the
1

Appellant also filed a notice of recurrence on April 24, 2002. He has been totally disabled since October 2002.

lumbar region, lumbago, other psychogenic pain. It authorized several lumbar surgeries
including: a decompression of L2-3, L3-4 and L4-5 on March 27, 2003, an exploration and
decompression bilaterally at L3-4 with posterior fusion using rods and screws performed on
November 27, 2003, an L3-4 anterior fusion on June 3, 2004, a decompression fusion at L2-3
and removal of L3-4 hardware and identification of an L3-4 solid fusion on May 5, 2005.
On March 8, 2007 appellant’s treating physician, Dr. Mark A. Linson, a Board-certified
orthopedic surgeon, advised that appellant continued to have low back and left thigh pain.
Dr. Linson stated that a February 25, 2007 magnetic resonance imaging (MRI) scan showed
narrowing at L2-3, neural foraminal narrowing at L3-4, spondylolisthesis and marked left
foraminal stenosis at L4-5 and bulging at L5-S1. He advised that appellant wanted more
surgery. Dr. Linson advised that he would need to “think about it more” as this would be would
be “an extensive operation.” In a March 28, 2007 report, he noted advising appellant that his
surgical option would include: posterior decompression at L3-4 and L4-5, posterior fusion L1
through S1 and anterior fusion at L4-5 and L5-S1. Dr. Linson advised that, while this would
structurally deal with all of his areas of potential pain generation, it would be a very large and
somewhat risky surgery since his anterior operation would have to be redone. He stated that
appellant was “aware of the significant morbidity of such an operation” and the risks involved.
Dr. Linson stated that he would seek authorization for the surgery and the record indicates that
he requested authorization for a posterior decompression at L3-4, L4-5, posterior fusion L1
through S1 and anterior fusion at L4-5, L5 and S1.
On May 1, 2007 the Office requested that a district medical adviser provided his opinion
with regard to whether the requested surgery should be authorized. In a May 2, 2007 report, the
district medical adviser noted appellant’s history of injury and treatment. He noted that appellant
continued to have “persistent severe low back and leg pain after four operations on his lumbar
spine.” The Office medical adviser noted that a fifth procedure was recommended by appellant’s
doctor and indicated that “[t]his is an extensive procedure with a high risk for complications and
with questionable benefit considering the results of the previous procedures. This would be the
biggest operation to date having been preceded by four unsuccessful procedures.” The Office
medical adviser stated that he could not recommend the surgery and suggested referral to a
neurosurgeon.
On May 8, 2007 the Office referred appellant for a second opinion to
Dr. Michael Opalak, a Board-certified neurosurgeon. In a June 4, 2007 report, Dr. Opalak noted
appellant’s history of injury and treatment. He noted that, while appellant’s treatment was
proper, “he had the worst possible result of each one of his procedures.” Dr. Opalak opined that
“[appellant] was concerned about the proposed surgery and any fusion stopping at L1 given the
nature of the thoracolumbar junction.” He explained that he “was not entirely convinced that
[appellant] needs to be fused at L1-2, even with the underlying abnormality there.” Dr. Opalak
advised that it would be a “formidable procedure” and it would be “tempting fate to try this
again.” He noted that appellant’s prior surgery with an anterior approach resulted in
complications including significant bowel anomalies which had resolved. Dr. Opalak opined
that appellant should have as little surgery as possible and suggested “foraminotomies without
fusions at the concerned levels toward the left hand side.” He opined that appellant was unable
to work. Dr. Opalak added that appellant had reached maximum medical improvement provided
he did not pursue further surgeries.

2

On July 24, 2007 the Office forwarded Dr. Opalak’s report to Dr. Linson and requested
that he provide his comments and an opinion as to whether he wished to proceed with the
proposed surgery.
In a report dated July 30, 2007, Dr. Linson opined that he continued to believe that “the
best surgical option for [appellant] is the five level posterior fusion with instrumentation and
bone grafting and two-level anterior fusion with instrumentation and bone morphogenic protein,
along with a two[-]level decompression.”
On August 21, 2007 the Office found that Dr. Opalak’s report created a conflict with the
opinions of appellant’s attending physician regarding whether the requested surgery should be
authorized. On August 23, 2007 it referred appellant along with a statement of accepted facts
and the medical record to Dr. C.G. Salame, a Board-certified neurosurgeon, for an impartial
medical evaluation to resolve the conflict in opinion between Dr. Linson and Dr. Opalak
regarding authorization for the fifth lumbar surgery.
In a September 20, 2007 report, Dr. Salame noted appellant’s history of injury and
treatment. He conducted an examination and noted that appellant used a cane to ambulate and
had a slightly antalgic gait. Dr. Salame determined that appellant was able to sit and stand on his
own, stand on tiptoes and heels and bend to touch knees. He indicated that appellant’s low back
extension was limited. Dr. Salame’s findings included a well-healed scar over the lower back
and left superior iliac crest area. He determined that appellant had failed back syndrome, chronic
pain without any objective weakness noted in lower extremities and a mild neurogenic bladder.
Dr. Salame opined that the proposed surgery, “which would be the fifth in the lower back,
appears to me to be very ambitious and more importantly I am not sure if it will solve the
patient’s major issue which is chronic pain.” He added that during his examination appellant
was not suffering from any significant objective lumbosacral radiculopathy. Dr. Salame opined
that he would focus a treatment plan geared towards alleviating pain, which was appellant’s
“main medical incapacitating factor.” He recommended an intrathecal pump for management of
chronic low back pain and noted that, while appellant’s treatment was proper, it was not effective
for relief of his right sciatica. Dr. Salame reiterated that he would place appellant on a morphine
pump to relieve his chronic and debilitating back pain. He indicated that, within about a year
from placement of such pump, appellant should have reached maximum medical improvement
for his lower back.
By decision dated November 2, 2007, the Office denied authorization for the proposed
surgery. It found the weight of the medical evidence established that the surgery was not
medically necessary.
On November 9, 2007 appellant requested an examination of the written record. In a
January 18, 2008 report, Dr. Linson indicated that appellant continued to have pain in his back,
both hips and groins. He noted that a pain clinic was not successful and advised that they were
“still in the process of attempting to get permission for his recommended extensive lumbar
fusion.”
By decision dated February 28, 2008, the Office hearing representative affirmed the
Office’s November 2, 2007 decision. It found that the weight of the medical evidence rested

3

with the opinion of Dr. Salame, the independent medical examiner, who found that the proposed
surgery was not appropriate at the present time.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.2 It has the general objective of ensuring that
an employee recovers from his injury to the fullest extent possible in the shortest amount of time.
The Office therefore has broad administrative discretion in choosing means to achieve this goal.3
The only limitation on its authority is that of reasonableness.4 For a surgery to be authorized, a
claimant must submit evidence to show that the requested procedure is for a condition causally
related to the employment injury and that it is medically warranted. Both of these criteria must
be met in order for the Office to authorize payment.5
Furthermore, the Act6 provides that, if there is disagreement between the physician
making the examination for the Office and the employee’s physician, it shall appoint a third
physician who shall make an examination.7 In cases where it has referred appellant to an
impartial medical examiner to resolve a conflict in the medical evidence, the opinion of such a
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.8
ANALYSIS
The Office determined that a conflict of medical opinion existed regarding whether the
requested lumbar surgery should be authorized between the opinions of Dr. Linson, appellant’s
physician, a Board-certified orthopedic surgeon and Dr. Opalak, a Board-certified neurosurgeon
and second opinion physician. Therefore, the Office properly referred appellant to an impartial
medical examiner, Dr. C.G. Salame, a Board-certified neurosurgeon.

2

5 U.S.C. § 8103(a).

3

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

Daniel J. Perea, 42 ECAB 214 (1990) (holding that abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts).
5

R.C., 58 ECAB ___ (Docket No. 06-1676, issued December 26, 2006).

6

5 U.S.C. §§ 8101-8193, 8123(a).

7

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

8

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

4

The Board finds that Dr. Salame’s September 20, 2007 report is sufficiently well
rationalized and based upon a proper factual background such that it is entitled to special weight
in establishing that the requested surgery was not medically appropriate and necessary for
treatment of appellant’s work-related condition. Dr. Salame provided an extensive review of
appellant’s medical history, reported his examination findings and opined that the surgery,
“which would be the fifth in the lower back, appears to me to be very ambitious and more
importantly I am not sure if it will solve [appellant’s] major issue which is chronic pain.” He
explained that his examination findings did not reveal that appellant was suffering from any
significant objective lumbosacral radiculopathy. Dr. Salame indicated that appellant’s treatment
should be geared towards alleviating pain, which was appellant’s “main medical incapacitating
factor.” He recommended an intrathecal pump for management of chronic low back pain and
noted that, while appellant’s treatment was proper, it was not effective for relief of his right
sciatica. The Board finds that Dr. Salame gave a reasoned opinion that, despite the four previous
lumbar surgeries, appellant did not achieve a desirable result. Dr. Salame answered questions
posed by the Office and opined that the requested surgery would not necessarily relieve
appellant’s chronic pain which was his “main medical incapacitating factor.” In these
circumstances, it properly accorded special weight to the impartial medical examiner’s
September 20, 2007 findings.
When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background must be
given special weight.9 The Board finds that Dr. Salame’s report represents the weight of the
medical evidence and established that the requested surgery was not medically appropriate and
necessary.
Subsequent to the evaluation by Dr. Salame, the Office received an additional report from
Dr. Linson dated January 13, 2008. However, Dr. Linson indicated that a pain clinic was not
successful and reiterated that he was continuing to try to obtain the requested surgery. As he had
been on one side of the conflict in the medical opinion that the impartial specialist resolved, the
treating physician’s reports were insufficient to overcome the special weight accorded the
impartial specialist or to create a new medical conflict.10 The additional report from Dr. Linson
does not contain any new information or rationale sufficient to overcome or create a new conflict
with the opinion of Dr. Salame.
Based on the evidence of record, the Office reasonably concluded that the proposed
surgery was not medically warranted to treat appellant’s work-related conditions. It did not
abuse its discretion in denying authorization for the requested surgery.
CONCLUSION
The Board finds that the Office properly exercised its discretion pursuant to
5 U.S.C. § 8103(a) in refusing to authorize appellant’s request for posterior decompression at
L3-4 and L4-5 posterior fusion at L1 through S1 and anterior fusion at L4-5, L5 and S1 surgery.
9

Id.

10

Barbara J. Warren, 51 ECAB 413 (2000); Alice J. Tysinger, 51 ECAB 638 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2008 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: April 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

